FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                    September 13, 2022

                                    No. 04-22-00491-CV

   MODIVCARE SOLUTIONS, LLC formerly known as LogistiCare Solutions, LLC; and
      ModivCare Solutions, Inc. formerly known as Providence Service Corporation,
                                      Appellants

                                             v.

                          Andrew Nathan VIERA and Adela Garza,
                                        Appellees

                 From the 229th Judicial District Court, Duval County, Texas
                                 Trial Court No. DC-20-17
                        Honorable Baldemar Garza, Judge Presiding


                                      ORDER

       Appellants’ motion to extend time to file their brief is GRANTED. Appellants’ brief is
due October 6, 2022.


                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of September, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court